Citation Nr: 0031056	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  94-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral sesamoid bone 
deformities of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active naval service from October 1989 to 
March 1993.  This matter is at the Board of Veterans' Appeals 
(Board) from a February 1994 decision by the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO).  The 
claims file was subsequently transferred to the Cleveland RO 
due to the veteran's apparent relocation.  This case was last 
before the Board in July 1996 at which time it was remanded 
for further development of the evidence.


REMAND

Pursuant to the Board's July 1996 remand, the RO scheduled 
the veteran for VA examination in both July and August 2000.  
He was notified in a February 2000 RO letter that failure to 
report for VA examination would adversely effect his appeal.  
The record indicates that he failed to report to both 
examinations.  In August 2000, he was informed by the RO that 
his appeal was denied under 38 C.F.R. § 3.655 (2000) because 
he had failed to report for both scheduled examinations. 

Significantly, however, and as noted in November 2000 
correspondence from the veteran's representative, the claims 
file does not reflect that the veteran was properly notified 
of the date, time, and place to report for either the July or 
August 2000 VA examination.  Further, the Board notes that an 
August 2000 RO letter notified the veteran that "[t]he [VA] 
hospital informed us that you had no history of migraine or 
neurological disease so you withdrew the claim for service 
connection for photophobia of the right eye."  As there is 
no indication in the claims file that the veteran has ever 
filed a claim of service connection for an eye disability, it 
appears that the RO may have been confused as to which 
veteran it was addressing.  In sum, the Board finds that this 
appeal must be remanded for the RO to reschedule VA medical 
examination, and to properly notify (or record all attempts 
to notify) the veteran of the date, time, and place to report 
for same.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
U.S. Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment, or filed before the enactment date, 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained therein.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any foot disorder 
found.  The claims folder must be made 
available to the examiner in conjunction 
with the examination to allow for a 
complete review of the medical history of 
the foot disorder.  All indicated tests 
and studies should be performed.  The 
examiner should render an opinion as to 
whether any left foot sesamoid bone 
disorder found preexisted active service, 
and if so, whether there was an increase 
in disability during active service, 
beyond the natural progress of the 
disorder.  The examiner should also 
render an opinion on whether any right 
foot sesamoid bone disorder found 
preexisted active service, and if so, did 
it undergo an increase in disability 
during such active service, beyond the 
natural progress of the disorder.  If any 
right or left foot sesamoid bone disorder 
found did not preexist active service, 
the examiner should render an opinion 
concerning whether either is related to 
active service.  The rationale for all 
opinions expressed should be fully 
explained.  

2.  The veteran must be given adequate 
notice of any scheduled examinations, 
which includes advising him of the 
consequences of failure to report for an 
examination.  A copy of all scheduling 
notification letters to him must be 
associated with the claims folder.  If he 
fails to report for examination, this 
fact should be noted in the claims folder 
and a copy of the failure to report 
notice should be obtained by the RO and 
added to the claims folder.

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examinations, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (Nov. 17, 2000), as well as any 
pertinent guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for their 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




